internal_revenue_service number release date index number 468b ------------------------ ---------------------------- ------------------------ ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------------- id no --------- ---------- telephone number ---------------------- refer reply to cc ita b06 plr-139636-12 date date legend taxpayer state a date date date date date date effective date year a b ---------------------------- ------------------------- -------------- ------------------- --------------------------- ------------------------ ------------------- --------------------------- --------------------------- -------------------------- ------- ---------------------- --------------- plr-139636-12 c d a b subsidiary subsidiary environmental trust environmental trust environmental trust environmental trust environmental trust settlement agreement --------- ----- ---------------------------------- --------------------------------------------- -------------------------------- ----------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------------------------- trust ---------------------------------- trust agreement --------------------------------------------------------------- ---------------- trust trust agreement dear -------------- ---------------------------------- -------------------------------------------------- this responds to a letter postmarked date and subsequent correspondence submitted on behalf of taxpayer by its authorized representative requesting a ruling that taxpayer is eligible to make a grantor_trust election with respect to certain trusts pursuant to sec_1_468b-1 of the income_tax regulations facts plr-139636-12 taxpayer a state a corporation is a leading global producer and marketer of a with operations in multiple continents taxpayer uses an accrual_method of accounting and a taxable_year that ends on december taxpayer was formed on date as an indirect wholly-owned subsidiary of a a transferred the assets and entities that comprised its b business to taxpayer the b business was subject_to large historic environmental and tort liabilities liabilities on date taxpayer was spun-off to a’s shareholders as a separate corporation a was subsequently acquired by b as a result of the liabilities numerous claims were brought against taxpayer and certain of its subsidiaries relating to the release of substances into the environment and exposure to substances nearly all of these claims were brought against taxpayer and two of its subsidiaries subsidiary and subsidiary subsidiary is a wholly-owned subsidiary of taxpayer and subsidiary is a wholly-owned subsidiary of subsidiary due in significant part to the liabilities on date taxpayer and certain of its subsidiaries collectively debtors including subsidiary and subsidiary filed a voluntary petition for relief under chapter of the united_states bankruptcy code on date taxpayer subsidiary and subsidiary filed suit against a and b in bankruptcy court alleging actual and constructive fraudulent transfer civil conspiracy and breach of fiduciary duty in connection with the spin-off litigation on date pursuant to the settlement agreement taxpayer agreed to resolve its environmental liabilities with the united_states federal government and other state and local governments as part of the settlement the governments and certain bankruptcy- created trusts described below received among other consideration cash and the rights to proceeds from the litigation on date the bankruptcy court confirmed the debtors’ plan_of_reorganization plan the confirmed plan provided that all assets and liabilities of the debtors were consolidated in taxpayer’s bankruptcy_estate for purposes of voting confirmation and distributions pursuant to the confirmed plan and the settlement agreement on effective date taxpayer established c state law trusts trusts which will assume and resolve certain of the liabilities the trusts include d environmental response trusts environmental trusts the trust and the trust taxpayer represents that the environmental trusts were established to resolve environmental liabilities of taxpayer and certain of its subsidiaries owed to the u s federal government and various state and local governments with respect to certain sites owned by taxpayer environmental liabilities taxpayer represents that the environmental trust sec_1 the environmental trust the environmental trust and the environmental trust were established at least in part to resolve liabilities arising under the comprehensive environmental response compensation and liability act of cercla taxpayer represents that the environmental trust was established at plr-139636-12 least in part to resolve liabilities arising out of a violation of law pursuant to the confirmed plan and the settlement agreement on effective date taxpayer through subsidiary contributed cash real_estate equity interests in certain entities and the rights to a portion of the proceeds generated from the litigation if any to the environmental trusts the settlement agreement provides that the bankruptcy court retains jurisdiction over each of the environmental trusts taxpayer represents that the trust was established to resolve tort liabilities non- governmental claims of taxpayer and certain of its subsidiaries tort liabilities pursuant to the confirmed plan on effective date taxpayer through subsidiary contributed cash and the rights to a portion of the proceeds generated from the litigation if any to the trust the trust agreement provides that the bankruptcy court retains powers to approve certain decisions of the trust and to review any final accounting of the trust 1’s distributions and that the trustee may be removed pursuant to an order of the bankruptcy court for various specified reasons taxpayer represents that the trust was established to facilitate implementation of the confirmed plan the settlement agreement and the trust agreement by holding assets for the benefit of the trust certain of the environmental trusts and various governmental beneficiaries taxpayer represents that the trust was established at least in part to resolve liabilities arising under cercla and arising out of a tort or violation of law the trust will resolve certain environmental liabilities the tort liabilities and environmental obligations of taxpayer and certain of its subsidiaries owed to various federal state and local governments with respect to sites that are not owned by taxpayer by prosecuting the litigation and distributing the proceeds to certain of the environmental trusts the trust and the governmental beneficiaries of the litigation trust pursuant to the confirmed plan and the trust agreement on effective date taxpayer through subsidiary contributed cash and the rights to prosecute the litigation to the trust the trust agreement provides that the trust shall remain subject_to the continuing jurisdiction of the bankruptcy court taxpayer represents that the environmental liabilities environmental obligations for non-owned sites and the tort liabilities will be extinguished upon the funding of the trusts as set forth in the confirmed plan the settlement agreement the trust agreement and the trust agreement on the filing_date of the litigation and at all times through and including effective date subsidiary and subsidiary were disregarded as entities separate from their owners for federal_income_tax purposes pursuant to sec_301_7701-2 requested ruling plr-139636-12 the requested ruling is that taxpayer is eligible to make a grantor_trust election under sec_1_468b-1 with respect to each of the trusts pursuant to sec_1_468b-1 if a qualified_settlement_fund has only one transferor the transferor may make an election to treat the qualified_settlement_fund as a_trust all of which is owned by the transferor under sec_671 of the internal_revenue_code and the regulations thereunder qualified_settlement_fund requirements sec_468b provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the secretary has published sec_1_468b-1 through 468b-5 regarding qualified settlement funds sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies the requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or it is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that if a fund account or trust is established to resolve or satisfy claims described in sec_1_468b-1 the assets of the fund account or trust are treated as owned by the transferor of those assets until the fund account or trust also meets the requirements of sec_1_468b-1 and c on the date the fund account or trust satisfies all the requirements of sec_1_468b-1 the transferor is treated as transferring the assets to a qualified_settlement_fund sec_1_468b-2 provides that a qualified_settlement_fund is in existence for the period that i begins on the first date on which the fund is treated as a qualified_settlement_fund under sec_1_468b-1 and ii ends on the earlier of the date the fund a no longer satisfies the requirements of sec_1_468b-1 or b no longer has any assets and will not receive any more transfers based on the facts represented on effective date each of the trusts satisfied all three requirements of sec_1_468b-1 and are therefore qualified settlement funds plr-139636-12 first with respect to sec_1_468b-1 the trusts are established pursuant to an order of the bankruptcy court and are subject_to the continuing jurisdiction of such court the settlement agreement the trust agreement and the trust agreement provide that the bankruptcy court retained jurisdiction over the environmental trusts the trust and the trust respectively second with respect to sec_1_468b-1 the environmental trusts were established to resolve or satisfy contested or uncontested claims that have resulted or may result from a related series of events that have occurred and that have given rise to at least one claim asserting liability under cercla or arising out of a violation of law pursuant to the confirmed plan and the settlement agreement all of the environmental liabilities will be extinguished upon the funding of the environmental trusts some of the events or related series of events that have already occurred involve the release of hazardous substances into the environment these events have given rise to environmental claims brought against taxpayer and its subsidiaries the environmental trusts were established to resolve and satisfy these claims the trust was established to resolve or satisfy contested or uncontested claims that have resulted or may result from a related series of events that have occurred and that have given rise to at least one claim asserting liability arising out of a tort pursuant to the confirmed plan and the trust agreement all of the tort liabilities will be extinguished upon the funding of the trust some of the events or related series of events that have already occurred involve personal injuries and property damages allegedly caused by exposure to and or release of certain substances these events have given rise to tort claims brought against taxpayer and its subsidiaries the trust was established to resolve and satisfy these claims the trust which will prosecute the litigation and distribute the proceeds was established to resolve or satisfy contested or uncontested claims that have resulted or may result from a related series of events that have occurred and that have given rise to at least one claim asserting liability under cercla arising out of a violation of law or arising out of a tort pursuant to the confirmed plan certain environmental liabilities the tort liabilities and environmental obligations for non-owned sites will be extinguished upon the funding of the trust some of the events or related series of events that have already occurred include the release of hazardous substances into the environment and personal injuries and property damages allegedly caused by exposure to and or release of certain substances these events have given rise to environmental and tort claims brought against taxpayer and its subsidiaries the trust was established to resolve and satisfy these claims third with respect to sec_1_468b-1 the trusts were established as trusts under state law plr-139636-12 grantor_trust election pursuant to sec_1_468b-1 if there is only one transferor to a qualified_settlement_fund the transferor may make an election to treat the qualified_settlement_fund as a_trust all of which is owned by the transferor under sec_671 of the internal_revenue_code and the regulations thereunder a grantor_trust election sec_1_468b-1 provides that a transferor is a person that transfers or on behalf of whom an insurer or other person transfers money or property to a qualified_settlement_fund to resolve or satisfy claims described in paragraph c of this section against that person taxpayer through its wholly-owned subsidiary which is a disregarded_entity pursuant to sec_301_7701-2 contributed assets to the trusts to resolve or satisfy environmental and tort liabilities which were consolidated in taxpayer’s bankruptcy_estate accordingly the contributions to the trusts are treated for federal_income_tax purposes as made by taxpayer to satisfy claims against taxpayer thus taxpayer as a single transferor may make a grantor_trust election pursuant to sec_1_468b-1 with respect to each of the trusts except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion regarding whether the trusts are established in part to resolve or satisfy non-allowable claims pursuant to sec_1 468b- h additionally we express no opinion regarding whether taxpayer’s liabilities and obligations will be extinguished upon the funding of the trusts we also express no opinion as to the deductibility of any payment already made that will be made or that taxpayer treats as constructively made by the trusts additionally no opinion is given concerning any transfers or payments not specifically mentioned herein including any made by a or b we also express no opinion except as specifically provided herein under the consolidated_return_regulations or otherwise of the tax treatment of any purported deemed or actual transfers of assets or assumptions of liabilities in anticipation of the ultimate transfer of assets to the trusts including the recognition of gain_or_loss adjustments to stock basis and other adjustments finally we express no opinion regarding the valuation of any assets including claims and legal rights or liabilities this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives plr-139636-12 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely martin scully jr martin scully jr senior counsel branch income_tax accounting cc
